366 F.3d 430
Fernando LOPEZ, Petitioner-Appellant,v.Julius WILSON, Warden, Respondent-Appellee.
No. 01-3875.
United States Court of Appeals, Sixth Circuit.
April 20, 2004.

Robert D. Little, Law Office of Robert Little, Maplewood, NJ, for Petitioner-Appellant.
Douglas R. Cole, Office of the Attorney General of Ohio, Columbus, OH, for Respondent-Appellee.
Before: BOGGS, Chief Judge; MARTIN, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, GILMAN, GIBBONS, ROGERS, and SUTTON, Circuit Judges.*


1
A majority of the Judges of this Court in regular active service qualified to participate have voted for rehearing of this case en banc. Sixth Circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
It is further ORDERED that the appellant file a supplemental brief not later than Thursday, May 20, 2004, and the appellee file a supplemental brief not later than Monday, June 21, 2004. The Clerk will schedule this case for oral argument as directed by the court.



Notes:


*
 Judge Cook did not participate in this case